Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2019

                                      No. 04-19-00237-CV

                          IN THE INTEREST OF C.J.G., A CHILD,
                                       Appellant

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01800
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        The trial court signed the termination order on May 15, 2019. The notice of appeal,
which was prematurely filed, was deemed filed that same day. Accordingly, the reporter’s
record in this accelerated appeal was due May 28, 2019, but was not filed. See TEX. R. APP. P.
35.1(b); see also id. R. 4.1(a) (stating that if last day of period is Saturday, Sunday, or legal
holiday, period extends to next day that is not Saturday, Sunday, or legal holiday).

         We begin by reminding the reporter that, by statute, this appeal is accelerated and is to
take precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a-1). Strict deadlines exist
with regard to disposal of appeals dealing with termination of parental rights — specifically, the
appellate court must dispose of the appeal within 180 days of the date the notice of appeal is filed
in the trial court. With regard to the appellate record, pursuant to Rule 35.3(c) of the appellate
rules, this court may not grant an extension of more than ten days in an accelerated appeal. TEX.
R. APP. P. 35.3(c). Moreover, and most importantly, extensions granted by this court “must
not exceed 30 days cumulatively, absent extraordinary circumstances.” Id. R. 28.4(b)(2).
Rule 28.4(b)(2) makes no distinction between bench and jury trials. See id.

       We therefore ORDER court reporter Angie Jimenez to file the reporter’s record in this
court on or before June 7, 2019. With regard to termination appeals, in addition to the
responsibility imposed on the trial court under Rule 35.3(c) — trial court is jointly responsible
for ensuring the appellate record is timely filed — the trial court must direct the official or
deputy reporter to immediately commence the preparation of the reporter’s record. Id.
28.4(b)(1). The trial court must arrange for a substitute reporter if necessary to ensure the
reporter’s record is timely filed. Id.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court